Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00786-CV

                         IN THE INTEREST OF P.M.M.K., a Child

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-00915
                    Honorable Charles E. Montemayor, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal.

       SIGNED April 8, 2020.


                                               _____________________________
                                               Rebeca C. Martinez, Justice